 W'ESIERN PACIFIC ROOIIN(i C'ORPORATIONWestern Pacific Roofing Corporation and UnitedSlate, Tile and Composition Roofers, Damp andWaterproof Workers' Association, Local No. 36.Case 21-CA I o088August 21, 1979DECISION AND ORDERBY CHAIRMAN FANNIN(; ANI) MI MBRS PNEILOANi) TRtUESI)ALIOn May 18, 1978, Administrative Law Judge Earl-dean V.S. Robbins issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and a reply brief: theGeneral Counsel and Charging Party filed cross-ex-ceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brietsand has decided to affirm the rulings, findings.' andconclusions2of the Administrative l.aw Judge and toadopt her recommended Order, as modified herein.3' The Charging Part) has excepted to certain credlhbilty findings made b)the Administrative l.aw Judge II is the Board's established polic not tooverrule an adminlstrative law judge's resolutions with respect to credibilit5unless the clear preponderance of all of the rele'sant evidence coninces usthat the resolutions are incorrect Standard Dn Ball Pr,,duicl, In, .91NLRB 544 (1950). enfid 188 2d 362 3d (ir. 1951). We have carefullyexamined the record and ind no basis for reversing her findingsThe Administrative Law Judge ilund merit to Respondent's contentionthat the existence of a bargaining impasse constituted an "unusual circum-stance" justifying its otherwise untimely withdrawal from the multlemplolerunit. We continue to adhere to the principle that impasse does not constitutesuch an "unusual circumstance." Charle. D Bnanno Linen Senice. Inc .243NLRB No. 140 (1979). Moreover. on the basis of the entire record we findthat no impasse existed at the time Respondent attempted to withdraw fromthe multiemployer group. In fact, the parties had reached agreement n allissues only a few dass before Respondent informed the Union of its with-drawal. The contract was ratified b the Union shortll thereafter2 Chairman Fanning adheres to the position that an untimely withdrawalfrom multiemployer bargaining does not. of itself, constitute a violation ofthe Act. Rather, the refusal to execute and apply the contract reachedthrough multiemployer bargaining is the essential part of the 8(a)(S) iola-tion. Preston HI Haskell Compar. 238 NLRB 943. fn. I (1979) RingsideLiquors, Inc. d/h/a Dino'i Lunge, et a.. 237 NLRB 30. fn 2 (1978)L In-dependent Association of Steel Fabricator,. Inc. et al., 231 NLRB 264. fn. 2(1977). See also Teatmster. Union, Local 3178 afiliated ith InternationalBrotherhood of Teamsters, eli (Olnmpia .4 utomo,hlde Dealer.A .4soclo/tion), 243NLRB No. 138. fn. 1 (1979). Accordingly. Chairman Fanning. while agree-ing with his colleagues in all other respects herein. would not find that Re-spondent's withdrawal from the unit, of itself, is violative of the Act.The Administrative Law Judge recommended a broad remedial orderThe Board has recently reconsidered its plicy regarding the application ofthe so-called broad order and has decided that such is warranted only whena respondent is shown to have a proclivity to violate the Act. or has engagedin such egregious or widespread misconduct as to demonstrate a generaldisregard for employees' fundamental statutor rights. Hickmolt oodi, Inc,242 NLRB No 177 (1979). Inasmuch as Respondent's unlawful acts de-scribed herein are not of such a nature, we shall modify the recommendedOrder of the Administrative Law Judge by substituting the word "in any likeor related manner" for the phrase "in an) other manner" In par. 1(h) of saidrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge. as modified be-low, and hereby orders that the Respondent, WesternPacific Roofing Corporation, Bell, California, its offi-cers, agents. successors, and assigns, shall take the ac-tion set forth in the said recommended Order, as somodified:I. Substitute the following fr paragraph l(h):"(h) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights guaranteed in Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNoril(l To EPI.OYIi:ISP(s i lI) BY ORDER oF 111NATIO()NA. LABOR RFL.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportu-nity to present their evidence the National Labor Re-lations Board has found that we violated the Nationall.abor Relations Act. has ordered us to post this no-tice. and we intend to abide by the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain as a group through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any and all of these things.WE WIt.L N)I refuse to bargain collectivelywith United Slate, Tile and Composition Roof-ers, Damp and Waterproof Workers' Associ-ation, Local No. 36, as the exclusive representa-tive in its territorial jurisdiction of our employeesin the following appropriate unit:All employees employed by the employer-members of the Roofing Contractors Associ-ation of' Southern California, Inc., in the jobclassification set forth in the collective-bar-gaining agreement between the RoofersUnions and RCA. effective from August 15.1974, to August 15. 1977.WF WIt.L N withdraw from said multiem-ployer bargaining unit except upon adequatewritten notice given prior to the date set bh thecontract for modification, or to the agreed-upondate to begin the multiemplover negotiations, or244 NLRB No. 74501 I)E(ISIONS OF NATIONAL LABOR RELATIONS BOARI)at such other time we may lawfully withdraw.WI WilL NoTi refuse to sign, and acknowledgethat we are hound by the terms of, the collective-bargaining agreement between the RoofersUnions and RCA effective August 15. 1977.WI: will. NOT unilaterally change the wagerate or discontinue making payments to the var-ious benefit funds and the reporting of totalhours worked by our employees as required bythe above-described collective-bargaining agree-ments without first bargaining with the Union.WE WILL. NOT deal directly and individuallywith our employees in derogation of the Union'sstatus as exclusive collective-bargaining repre-sentatives.WE WIL. NOT unlawfully discharge our em-ployees.Wt WILl. NO1 attempt to persuade our em-ployees to abandon the Union and remain in ouremploy by promising employees better workingconditions if' they do so.WE WIll1. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed in Sec-tion 7 of the Act.WE WIl.L forthwith sign and acknowledge thatwe are bound by the terms of the collective-bar-gaining agreement between the Roofers Unionsand RCA effective August 15, 1977, and complywith the terms and conditions thereof, both re-troactively and for the balance of its term, in-cluding making payments to the Roofers Uniondepository for the various benefit funds as pre-scribed in said agreement: and wE wiii. makepayments to the various benefit funds as pre-scribed in the 1974 77 agreement which wefailed to make as a result of individual wageagreements with our employees.WE Will. reimburse our employees for any lossof wages and benefits they may have suffered asa result of our failure to comply with the termsand conditions of the above-described agree-ment, with interest.WE wi.L offer Willie Williams and SimonRangel immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, andWE WIi.t reimburse each of them for any loss ofpay he may have suffered because we dischargedhim, with interest.WESTERN PACIFIC ROOFING CORPORATIONDECISIONSTAIEMENI OF 111E CASIEARIDEAN V.S. ROBBINS, Administrative Law Judge:This case was heard before me in Los Angeles. ('alifornia.on March 13 and 14. 1977. The charge was filed by UnitedSlate. Tile and Composition Roolers. Damp and Water-proof Workers' Association, Local No. 36. herein called theUnion, and served on Respondent on October I I, 1977.The complaint, which issued on December 7. 1977. allegesthat Respondent violated Section 8(a)( 1 ) and (5) of the Act.The basic issue herein is whether, at the time of Respon-dent's attempted withdrawal from the multiemployer bar-gaining unit, there existed "unusual circumstances" of a na-ture to justify such withdrawal after the commencement ofnegotiations.Upon the entire record, including my observation of' thewitnesses and after due consideration of the briefs filed bythe parties. I make the following:FINDINDIN(S ()01 F(1. JRISII( I iONRespondent is engaged in the business of' roofing con-struction and related operations with its principal office lo-cated in Bell. California. The complaint alleges, and I findas more fully set forth below, that at all times materialherein Respondent has been, and is now. an employer-member of the Roofing Contractors Association of' South-ern California. Inc., herein called R('A, for the purpose of'collective bargaining with labor organizations.The complaint alleges, the answer admits, and I find thatRCA is an association comprised of various employers en-gaged as roofing contractors in the building and construc-tion industry in Southern California which exists for andengages in collective bargaining for, and negotiates and ex-ecutes collective-bargaining agreements on behalf of. itsemployer-members, including Respondent, with various la-bor organizations, including the Union. The parties stipu-late that the employer-miembers of' RCA in the aggregateannually purchase goods, products, and services valued inexcess of $50().000 either directly from suppliers located out-side the State of (California or directly from suppliers lo-cated within the State of (alifornia, each of whom in turnreceives the same goods. products. and services directlyfrom suppliers located outside the State of ('alifornia.Upon the pleading and the evidence. I find that RCAand its employer-members, including Respondent. are now.,and have been at all times material herein. employers en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6). and (7) of the Act.II. I.ABOR OR(ANIZATI()NThe Union is now, and at all times material has been, alabor organization within the meaning of Section 2(5) of theAct.Il. 111t A.LLtiED) UNFAIR ABOR P'RA( iSA. The Alleged ConduelIt is undisputed that until September 1977,1 Respondenthad been a member of RCA since about 1965. It is admit-'All dates herein will he 1977, unless otherwise indicated.502 WESTERN PACIFI( RO()OFIN( CORPORATIONled that R('A. on behalf' of' its enlplos\er-nmenibers. andRootfers I.ocal No. 36. Roofers I.ocal No. 72.2 and RoofersI.ocal No. 220. herein referred to collectirvel, as the nionsor the Roolers Uln.,ns. have been parties to successive col-lective-hbargaining agreements. the most recent of whichwas effective from August 15. 1974. until and including Au-gust 15. 1977. with the inion, within its territorial jurisdic-tion, as the exclusive majority representative for purposesof collective bargaining of the employees of the employer-members of the association. including Respondent. in anappropriate unit comprised of all employees working withinthe job classifications covered by the abhove-stated collec-tive-bargaining agreement, excluding all office clerical em-ployees. professional employees, guards, and supervisors asdefined in the Act.By letter dated June 7. the Unions timel\ notified R('Aof their intent to modify the existing collective-hargainingagreement. The first negotiation session was held on Jul>15. RCA submitted to the Unions a document dated Jul)14. which lists the employers represented by RCA in thenegotiations. Respondent is listed on this document.'Johnny Zamrzla. president of Respondent, was a mem-her of the RCA negotiating committee4and participated inmost of the negotiation sessions. Upon the expiration of the1974-77 collective-bargaining agreement the union negoti-ating committee informed the RCA negotiating committeethat they would not work without a contract and theUnions went on strike against the employer-members ofRCA. Negotiations continued without hiatus and theUnions recommended to their membership on September 9that the) ratify the RCA proposal. The membership re-jected the proposal. Other proposals had been rejected ontwo previous occasions.During the course of the negotiations, the Union madeseveral economic concessions which made the new contractmore favorable to the employers than the recently expiredcontract, viz, cutting the starting wages of apprentices from60 percent ofjourneymen wages to 40 percent and loweringsubsequent progressive increases: extended the free zone'from 25 miles to 30 miles effective August 15, 1978:6 deletedthe requirement that a thermostatically controlled kettle ortank car be attended by an employee: and reduction ofcrew size from two men for eight squares' to two men for 20squares." The Union's original wage proposal was $1.25 anhour for each of 3 years plus a cost-of-living increase. TheSubsequent to the negotiations, the Roofers International Union with-drew the charter of Local No. 72 and transferred all of its members to I.ocalNo. 36.J Unless otherwise indicated, the facts herein concerning collective-bar-gaining history and the 1977 negotiations are not disputed4 At the time of the negotiations. Zamrzla was secretary of RCA. He re-signed upon Respondent's attempted withdrawal from the unit. He sas alsoa member of the safety committee and ice president of the National Roof-ing Contractors Association and is secretary-treasurer of the Western StatesContractors Association. He has not resigned these latter positions.Subsistence pay is not required in the free znme.6 The association had proposed that the entire geographical area coveredby the contract (Orange County. Los Angeles Counts, and Ventura Count),be considered a free zone.'One hundred square feet.Rivera testified that the average residence is about 13 squares. Zamrzlatestified that the average residence and two-car garage is about 25 squales.According to Rivera, the association had proposed two men to 25 squares.According to Zamrzla. the proposal was two men to 50 squaresassociation counterproposed 53 an hour oer a 3-ear pe-riod. Thes reached agreemenl prior to the final negotiationsession on n $1.10 an hour for the first ear and $I a1 a hour1or each of the 2 succeeding years.The last negotialtion session was held on September 12.Zamrzla was present. Ihe major outstanding issues at thecommencement of that session were subsistence pa\.theproposed inclusion of' a pre-apprentice classification. tidthe proposed contribution to an industr> fund. D)uring thecourse of the September 12 negotiation session. agreementwas reached on these issues and certain other minor items.'The Unions agreed that theS would recommend to theirmembership that the proposal be ratified.A ratificationl meeting was held on September 17 and theproposed modifications to the preious agreement was rati-tied hb the membership of the nions. ()n September 16.Respondent. who operates in the geographical jurisdictionof the Union. sent the U nion a telegram stating:THIS IS TO Al)VISE YOU THAT WESTERN PA-CIFIC ROOFlING CORPORATION IS WIl'IH-DRAWING THEIR BARGAINING RIGHIS PE ROUR I.ETTER OF SEP'EMBER IS 1977.Fernando Rivera. secrelary-treasurer of the Union andchairman of the union negotiating committee. testified thatthe Union did receive the September IS letter: as he recallsit was received before receipt of the telegram.John Mitchell, assistant business agent for the Union.testified that on about September 28 he asked Zamrzla tosign the new' contract. Zamrzla said he w'as not read tosign at that time. About a week later. Mitchell telephonedZamrzla and asked if he was ready to sign the new agree-ment. Zamrzla said he was not going to sign the agreement.Zamrzla testified that Mitchell came to his shop twiceand asked him to sign a document. According to him, thefirst time Mitchell had a one-page document which he as-sumed to be an interim agreement. but he admits he did notread the document. The second time. Mitchell had a multi-page document. Both occasions were in the last week ofSeptember or the first week in October. He admits that herefused to sign the agreement. Shortly thereafter. Rudy Helltelephoned Zamrzla and said he was sending Union Busi-ness Agent Hallal over with the contract for Zamrzla tosign. Zamrzla said he was not going to sign. They had ashort conversation regarding Zamrzla's opposition to thenew contract piecework. free travel zone, etc. Later thatday Hallal came to Zamrzla's office and asked him to signthe new collective-bargaining agreement. Zamrzla told himto take the agreement back and Heil would fill him in.The parties stipulated that no trust fund payments havebeen made by Respondent for any period subsequent toAugust 15. Zamrzla admits that he is not complying withthe new agreement as to wages and that only one employeeis receiving health insurance coverage.'Employee Willie Williams testified that during the firsthalf of 1977 he worked between 40 and 45 hours a week.9Zamrzla admits that he is presently providing medical and dental cover-age only for Cooke. This is under a plan different from that provided n thecollectie-bargaining agreement5)3 DI):(ISIONS OF NATIONAL. LABOR RELA'I IONS BOARDand that in June. July. and August he averaged about 40hours a week. During that period he was paid by check orsome of' the hours and in cash for some of the hours. Itisrate of pay was $12.34. When he was paid in cash he re-ceived cash at the rate of about $8 an hour which is whathis take-home pay after deductions would normally be.'"Since he understood that those hours tfor which he was paidin cash would not be reported to the Union, he inquired onseveral occasions if Respondent was reporting enoughhours work to ensure that he would be entitled to variousbenefits. On each occasion he was assured by Zamrzla oroffice personnel that sufficient hours were being reported.Zamrzla admits that he made these cash payments andthat he did not make contributions to the various trustfunds for the hours worked for which Williams was paid incash.Williams testified that he saw other employees being paidin cash, but overheard no conversation which would ex-plain such payments. It is undisputed that for more than ayear Respondent's payroll checks were frequently returnedfor insufficient funds. On these occasions he redeemed thebad checks by giving employees cash.Employee Simon Rangel testified that he was paid twicein cash. According to Rangel, in about July he was givenhalf of his pay in cash and half in a check. On a secondoccasion in September, Zamrzla paid him in cash. Rangelwent to the office and protested to Zamrzla and his wifethat he wanted a check stub setting forth the various deduc-tions. He was then given a slip of paper that listed thedeductions. Rangel asked why they did not deduct for theUnion and for vacations. Mrs. Zamrzla said there was nomore Union." Rangel said he wanted to belong to theUnion.Mrs. Zamrzla did not testify. Zamrzla testified that onthis second occasion he paid Rangel in cash and at the sametime asked him to endorse a check. Zamrzla further testifiedthat on this and other occasions he would give employees acheck to endorse merely as a receipt and then pay them incash.Zamrzla denied that any employees were paid partiallyin cash and partially by check other than Williams andDouglas Cooke. He contends that Williams and Cookesometimes performed work for Respondent as subcontrac-tors and it was for this work that he paid them in cash.Respondent would supply the material and load the roof.Williams and Cooke would then apply the roofing at a flatrate.'2Since there is no evidence to indicate whether thesecash payments were only partial payments, initial paymentsor redemption of insufficient fund checks, I find that theevidence is insufficient to establish that these other employ-ees were paid cash under the same arrangement as existedwith Williams and Cooke.10 Several times Williams inquired of both Zamrzla and his wife as towhether they were reporting sufficient hours to the trust funds for him. Eachtime they assured him that they were.I Rangel testified through an interpreter. Also, a fellow employee inter-preted for him during this conversation." Zamrzla testified that he does not know whether Williams has a contrac-tor's license, and that Cooke used Zamnrla's license.Williams testified that in September. Zamrzla told him hewas not going to sign a union contract and that he wantedWilliams to remain in Respondent's employ. lie said hewould ensure that they had insurance coverage. Zamrzlafurther said that the Union did not do that much for them.that they were going to work without being hassled by theUnion. As to health insurance. Zamrzla said that Williamswould not have to worry about getting in sufficient hours.that as long as one paid the premiums. one received thebenefits.Williams quit his employmen: with Respondent in Sep-tember. Rangel quit in October. 'Ihey both testified thatthey quit because Respondent withdrew recognition fromthe Union. They both also testified that another reason thatthe' quit was because of the insufficient funds payrollchecks.B. Facts ats o Re.pontdcent's Economi Dnfi''eZamrzla testified that Respondent has been having finan-cial difficulties for 3 or 4 years. These difficulties flow inpart from a contract on a particular job, herein referred toas the Zapata job, which started in 1974. Zamrzla testifiedthat in the fiscal year ending June 30(). 1976. Respondentsuffered an out-of-pocket loss on the job of about $140,(00)0.During this time Respondent experienced a critical cashflow problem resulting in numerous checks being dishon-ored by the bank for lack of funds. Payroll checks were nothonored on an almost weekly basis.During 1976 and 1977. Respondent became delinquent inpayments to material suppliers. As a result these supplierseither stopped extending credit to Respondent or extendedcredit only on a limited job-by-job basis. Currently Respon-dent's principal supplier is Modern Materials Incorporated.Certain unaudited financial statements were introducedinto evidence by Respondent through Sol Roniss, an out-side accountant retained by Respondent. They show, interalia, the following for the fiscal ears ending on June 30,1974-77 and the 6-month period ending December 31.Balances6/30/74 6/30/75 6/3076 6/30/77 12/31/77Cash in ank $ 6,586 $(5,217) $(6,346) $(9,757) 96)(overdrai t)Current assets 13/ 288,510 266,691 314,751 295,116 285,176Current lia- 249,117 255,689 452,811 412,662 400,875bilities 14/Retained earn- 28,679 36,695 (100,327) (70,716) (73,792)ings(deticlt) /Addition(reduction) 17,104 6,353 (145,895) 29,611 ( 3,076)to retainedearningsUnion osts 30,679 32,017 35,311 40,296 3,312Salaries- 26,000 26,000 20,000 24,500 12,500Uofticer 16/6Lros rctiits 163,338 153,712 101,568 142,644 46,852Iet incoine(loss) 17,104 6,353 (145,985) 29,611 17/ (2,918)13 Current assets are all assets expected to be converted to cash within theperiod of a year.14 Current liabilities are those liabilities which are expected to he paidwithin a year.I' Retained earnings are the profits after income taxes, that are reinvestedinto the business. It is a cumulative figure which starts with the first ear ofoperationsi This refers to Zamrzla's salary17 The accountant's note on this item reads. "Federal income tax liabilityon current ear's earnings were offset by prior ear loss carrsoser."504 WESTERN PA('IFIC ROOFING CORPORATIONStephen H. Anderson, of Modern Materials, testified thatover the last 2 or 3 years. Respondent had become delin-quent in the payment of its account with Modern until by1977 Respondent's overdue account was approximately$25,000. During this period. Modern severely curtailed theamount of credit extended to Respondent. In Jul or Au-gust, Anderson met with Zamrzla concerning this accountand his line of credit. Anderson pointed out Respondent'spoor financial position and suggested that Respondentwould have to make some major changes in its operations.Zamrzla agreed and said he had a plan. His plan as out-lined to Anderson was to substantially discontinue newwork and to engage primarily in recover work. Therefore,Zamrzla explained, he would not be required to use unionhelp as he would be on new work and this would substan-tially increase his profits. Anderson said, "In other words.you are only going to do work which you personally canoversee." Zamrzla said, "Yes." Anderson said, on thoseconditions, Modern would extend credit to Respondent.Although Anderson kept referring to Respondent beingnonunion as a condition of extending credit, it is apparentfrom his testimony as a whole that his interest was in Re-spondent restricting itself primarily to recover work, andthat he agreed to extend credit to Respondent on the basisof Zamrzla's representation that he would engage primarilyin recover work." On redirect. Anderson testified that hetold Zamrzla that he was interested in Respondent becom-ing a recover contractor and to ensure that Respondentwould not get into new work, he did not want Respondentto be union.Anderson testified that he did not recall exactly when theconversation occurred, but thinks it was in August. Zamrzlatestified that in August, Anderson did begin to extend Re-spondent additional credit, however, he did not reachagreement with Anderson on an unlimited line of credituntil after he sent his letter attempting to withdraw fromthe multiemployer bargaining unit, perhaps as late as Octo-ber. He further testified that he first presented his plan toAnderson in the latter part of July. At that time Andersonrequested more details on Respondent's accounts payableand accounts receivable. This was delivered to him at ameeting during the course of the strike.Anderson testified that in managing the line of credit ex-tended to Respondent, he periodically reviews Respon-dent's financial reports. He further testified that Respon-dent had an exceptionally weak balance sheet even prior tothe Zapata job, that it made money one year and lost it thenext, and that Respondent did not appear to be reasonablyadept in managing the credit liability that was being ex-tended.Zamrzla testified that Respondent could not survive un-der the financial burdens of the new collectise-bargainingagreement. According to him, survival as a union contrac-1i It is apparent from Anderson's testimony that he considers recover workto be more profitable and that he does not consider that Respondent has theorganization or management expertise to efficiently and profitably handlecommercial jobs.tor would have been possible only if negotiations had re-suited in certain decreases in the economic cost of theagreement. According to Zamrzla, Respondent was seekinga piecework rate for tile and composition shingle work afree travel zone which would encompass the three countiescovered by the agreement: crew size modification to twomen for 50 squares: and a temporary helper or preappren-tice classification with a wage rate of $4.50 an hour forwork other than actual roofing application and no, or mini-mal. fringe benefits.?However, the testimony of both Zamrzla and Riverashow that whatever argument Zamrzla made as to Respon-dent's individual need for these provisions, was madewithin the RCA negotiating ('ommittee, not at the negotia-tion table. Nor did Respondent. prior to September 15, in-form the Union that it wished to negotiate separately fromRCA or that it was in dire financial straits. Also, whenZamrzla refused to sign the new agreement he did not pleaddire economic difficulty.2" Although Zamrzla tesitified thatat some time prior to negotiations he made an extensivesurvey on piecework done b carpenters and discussed withRivera his thinking as to piecework, he does not contend.and there is no evidence, that this discussion was couchedin terms of Respondent's economic survival.:Zamrzla also testified that the only change in Respon-dent's financial position between the commencement of ne-gotiations and its attempted withdrawal was that ForestLumber sued Respondent. Apparently it was for the bal-ance of Respondent's account with Forest. A default judg-ment was entered sometime after September 12. Zamrzla isunsure as to whether the suit was filed prior to Respon-dent's attempted withdrawal.ConclusionsIt is undisputed that Respondent consented to be boundby multiemployer bargaining and that Respondent activelyparticipated in the negotiations which led to the 1977 col-lective-bargaining agreement. Thus, the threshold issue iswhether circumstances justified Respondent's withdrawalfrom the multiemployer bargaining unit after the com-mencement of negotiations. It is well established that oncethe multiemployer bargaining unit is established, the em-ployer-members and the Union are bound by multiem-ployer bargaining absent compliance with the rules govern-ing withdrawal from multiemployer bargaining set forth bythe Board in Retail Associates, Inc., 120 NLRB 388, 393-394 (1958).i9 Zamrzla denies that he frequently uses helpers.20 In this regard, Zamrzla testified that on one occasion he mentioned thethings he did not like about the contracta1 According to Zamrzla, he is 99 percent sure that piecework was dis-cussed dunng negotiations. As he recalls the discussion was basically as tocomposition shingles, but there was also some discussion as to tile. Theroofers have been striving for jurisdictional control over the tile marketPresently most of the tile work is being done by carpenters on a pieceworkbasis and almost all of the wooden shingle work is done by carpenters. Manyroofing contractors are using carpenters on a piecework basis. Respondentwas signatory to a carpenter's agreement in 1975 and 1977. He never signeda new contract following the 1976 expiration of the new carpenters agree-ment.505 I)0 ('ISIONS OF NATIONAL LABOR RELATIONS BOARDIn Retail Associates, the Board stated. that the stabilityrequirements of the Act dictate that reasonable controlslimit the parties as to the time and manner that withdrawalwill he permitted fr,om such a unit. Accordingly, the Boardheld that prior to the date set by the contract tIr modifica-tion, or to the agreed-upon date to commence negotiations,withdrawal can only be effected by an unequivocal writtennotice expressing a sincere intent to abandon, with relativepermanency, the multiemployer unit, and to embrace a dillferent course of bargaining on an individual employer basis.Once actual bargaining negotiations on a multiemployerbasis have begun, withdrawal can be effected only on thebasis of' "mutual consent" or when "unusual circum-stances" are present. Here the attempted withdrawal cameafter the final negotiation session and prior to ratification ofthe agreement by the union membership. Also, there is no"mutual consent."Respondent contends that "unusual circumstances"exist-specifically the existence of a bargaining impasse, thefragmentation or dissipation, of the multiemployer bargain-ing unit, and dire economic circumstances which threatenRespondent's existence as a viable business entity. I find thefirst two contentions without merit. The Board has consis-tently rejected the contention that a bargaining impasseconstitutes the requisite "unusual circumstances." Hi-Wa i'Billboards, Inc., 206 NLRB 22 (1973); Bill Cook Buick. Inc.,224 NLRB 1094 (1976): Charles D. Bonano Linen Service.Inc., 229 NLRB 629 (1977). Although four circuit courts ofappeal have rejected the Board's rationale in this regard, Iam bound by the decisions of the Board. Insurance AgentsInternational Union, AFL CIO (Prudential Insurance Com-pany of America), 119 NLRB 768 (1957). As to the secondcontention, there is insufficient evidence to support any dis-sipation of the unit. Of the 31 employers in the unit, 6,including Respondent, attempted to withdraw after the fi-nal negotiation session. The Union did not consent to anyof these withdrawals. Clearly. this does not constitute afragmentation of the unit.Respondent cites Connell Typeselling Company. et al., 212NLRB 918, 921 (1974) as holding that withdrawal was jus-tified by the combined effect of several factors-impasseand substantial reduction of the unit. Respondent errs in itsreliance on Connell. In that case, the Board specificallybased no finding on impasse or any factor other than thereduction of the size and strength of the unit. There, of the36 employers with a total complement of 209 employees, 23employers with 173 employees, had either completely with-drawn from the unit or had signed interim or individualagreements which, in effect, constituted a withdrawal oftheir strength from the unit. In these circumstances, theBoard concluded:The Board is always concerned as to stability in thecollective-bargaining relationship. However, in ouropinion, ths unit has, with the consent of the Union,been so reduced in size and strength that it would beunfair and harmful to the collective-bargaining processto require Respondents to continue in a unit merelybecause the Union, which consented to the withdrawalof so many others, is unwilling to consent to their with-drawal. In these unusual circumstances we concludethat Respondents were not required to remain withinthe multiemploher bargaining-unit.Such is not the situation here where the Union has notconsented to the attempted withdrawals by 6 of the 31 em-ployers and no interim agreements have been signed by anyunit employers.2Respondent's principal argument is that its withdrawalwas justified b extreme financial hardship threatening itsexistence as a viable business entity. Specifically. Respon-dent argues that it was insolvent at the time it withdrewfrom the unit and that it could only become solvent and aviable economic unit by drastically changing its method of'operations from large. commercial contracts to recoverwork.21This allegedly involved totally different economiccircumstances and pricing structure, making the continu-ation of the business under union regulations and unionscale impossible because it would not be competitive.Respondent defines insolvency as the inability of one topay ones debts as they become due in the ordinary courseand contend that even though it had not filed a petition fitrbankruptcy, it would have been entitled to do so under theBankruptcy Act. It could not pay its bills as rithey becamedue, credit was no longer extended to it by its suppliers, andits checks were returned due to insufficient funds. Thus,Respondent concludes, it would be manifestly unjust topunish Respondent for its willingness to continue opera-tions and to attempt to continue its business in spite of theextreme financial hardship it was suffering.Finally. Respondent argues. it made every effort to makean arrangement with the Union which would solve the par-ticular financial problems and continued to be willing tonegotiate with the Union on an individual basis after itsn2 Respondent contends that an interim agreement was signed by one em-ployer-member. Federal Roofing. However, ederal Roofing is not listed byRCA as an employer-member. Respondent contends that it is. since it isowned by the same owner as Robert Nichols. Inc., who is a member. Evenassuming that Federal Roofing was a member. its signing of an nterimagreement can hardly be deemed to have an adverse impact on the integrityof the unit.23 The Union argues that Respondent's alleged financial condition is ques-tionable since Zamrzla was involved in related transactions with other enti-ties owned and controlled by him. Western Pacific Roofing of California isowned by Zamrzla. According to Roniss, it is a paper corporation used forexpense-saving purposes. It operates solely as a labor-providing unit .hosenet profit ranges between 0 and $600. All labor expenses and officer's salariesare paid through this corporation Western Pacific of Orange Counts. alsoengaged in roofing construction, is equally owned by Zamrzla and hisbrother-in-law, Zig Hall. According to Zamrzla, he exerts no active controlover Western Pacific of Orange County. It is managed solely by Hall. Attimes Respondent subcontracts work to Western Pacific of Orange Countyand vice versa. According to Zamrzla, when this occurs, the corporationdoing the work bills the other corporation in the same manner that a stran-ger would be billed, and the other corporation would pay in the same man-ner that it would pay a stranger. Williams testified that in June. July, andAugust, Respondent sent him and his crew. at various times, to work forWestern Pacific of Orange County. On these occasions, he would drive eitherhis own truck or Respondent's truck. Materials would he delivered to thejobsite by Respondent's trucks and he was paid in cash by Respondent.506 WESTERN PACIFI( RO()FIN( (()ORPO)RA IIONwithdrawal from the multiemploer bargaining unit, hutthe l'nion refused to cooperate in any manner.In the cears since Retail 4 sit,( ilr, vtq)ra. the Board hashad a number of occasions to consider its ''unusual circuml-stances" rationale. These cases were revieed in li-ill',vBillboard where the Board stated at p. 23:In cases after Retail 4.slsiate. slupr,. the Board haslimited application of the term "unusual circum-stances" to those cases in which the withdrawing em-ployer has been faced with dire economic circum-stances. i.e.. circumstances in which the ver, existenceof an employer as a viable business entit\ has ceased oris about to cease. Thus the Board has held thait ;nemployer may withdraw from a multiemploer bar-gaining association after negotiations with the unionhave begun where the emplo\er is subject to extremeeconomic difficulties which result in an arrangementunder the bankruptcy laws:b where the employer isfaced with the imminent prospect of such adverse eco-nomic conditions as would require it to close its plant:ior where the employer is faced with the prospect ofbeing forced out of business tor lack of qualified em-ployees to do the job and the union refuses to assist theemployer by providing replacements or the employeeshe lost.,The Board has refused to permit an employer towithdraw from a multiemployer bargaining associationwhen an employer states he has a good-taith doubt asto the continued majority status of the union where theclaim is limited to his own employees:' all of the em-ployer's employees whom the union represented weredischarged;"' the union entered into separate agree-ments with individual employer members of the associ-ation;"'the employer has been suspended from the as-sociation because it failed to pay its dues:'2theemployer was subject to a strike;'' or the employer suf-fered a sharp decline in its business.'" In the foregoinginstances. the Board has found that there was no likeli-hood that the employer's continued existence as a via-ble business entity was jeopardized and. theretfore theemployer's withdrawal could not be excused on theground of "unusual circumstances."6 US Lingerie Corporation 170 NI.RB 750. 751.' Spun-Jee (Corp., and the James Tettile Corp. 171 NL RB 557. 558'Atlas Electrical Service Co., 176 NLRB 827, 8309 Sheridan Creations. Inc.. 148 NLRB 1503. 1505 06to The John J. Corbett Press, Inc, 163 Nl.RB 154. n. 8WE Painters, Inc. 176 N.RB 964. 965 966" Senco. Inc, 177 NLRB 882, 8861 State Electric Service. Inc, 198 NL.RB 592.14 Sen-All Comparnyi Inc.. 199 NLRB 1131.Thus. the critical question is whether the ver) existenceof an employer has ceased or such cessation is imminent.Mere business inconvenience or economic hardship. or ap-prehension that bargaining is progressing toward an agree-ment which would be economically burdensome, inabilityto maintain a competitive position or other business exigen-cies will not justify an untimely withdrawal from groupbargaining. Siebler Hearing & Air Condiioning, In.. 219NLRB 1124 (1975); Serv-AIl Companv, In.. 199 NLRB1131 (1972). (T. Spun-JvcC (ot7oralni, ut'a. I '.. I, i'ecrie( 'Er'orllll. QWt1t'tLRespondent contends that its situation falls withiln theanibit of Splll-J.i't' and ( .ting'crc. I o lot aree. InSputi-Jet. the assoclatillon h d Intl rlle the u loril ret' orc tlhecommnIencemenlt Itl negotiatiolns that [te emlloler in tleindustry in the geographicall area were acini a ditlicult ii-nancial stuation. When it became appirent that tIhe unionwould not chalnge its hbargaining stance in order to alleviatethis fiiancial plight. the respondents therein separately ad-vised the union thIat without the special consideration the,sought continuancee (1o their o, n operation u nder the ex-isting contract regardless of' association bargaillning theycould not continue to operate in the area. Neertheless, theunion remained intransigent in its refusal to accord anll\special consideration. Thereafter, the respondents wit hdrewfrom group bargaining and relocated outside the reta.In I.S. I.inreric. the emploer had filed a petition for anarrangement pursuant to the Bainkruptc_ A\ct ad notifiedthe union of' its financial difficult' and sought some specialconsideration from the uiiion until its business imnproed.The Board found that the employer's xv ithlas al tin fromgroup bargaining was justified in the circumstances in-cluding the fact that the employer withdrew in order torelocate outside of the geographical area, the emploer un-successfully sought help from the union in its effort to ox er-come its economic difficult., the employer's status 'x as thatof a debtor in possession under the bankruptcy laus. andthat the emplo(er's intention to relocate its plant raisedissues inherently more amenable to resolution through col-lective bargaining confined to the parties directly involvedthan to group bargaining.Contrar: to the circumstances in those cases. here cessa-tion of Respondent' s existence is not imminent. In the cir-cumstlances herein the nega;ltle ratio of Responldent's cur-rent assets to its current liabilities do not portend imminentdoom. Respondent has exlsted on shak Iina ncial grolundfor a long time. Ne ertheless it managed to suriLve forsome 2 to 3 ,ears in spite of' the loss occasioned by theZapata job, its cash flow problems reflected b its chronicbank overdrafts. and the severe curtailment and cessationof credit extended by its principal suppliers. Moreover. ac-cording to Anderson. whom I credit in this regard. Respon-dent had a history of many years standing of seesawingbetween operating at a profit and operating at a loss.At the time of its attempted withdrawal. Respondent'sfinancial outlook had definitel) improved. It made a profitduring the fiscal year which ended in June. A principalsupplier had reinstated an open line of credit to Respon-dent, and the nion had made significant economic conces-sions during the negotiations.Furthermore, the legitimacy of Respondent's economicdefense is placed in serious doubt by its failure to notifs theUnion of any financial difficulties prior to or during thecourse of the negotiations. or to inform the Union that itsrefusal to sign the agreement was based on financial diffi-culties. Tulsa Sheet Metail Works, Inc., 149 NL RB 14871488 (1964). ent'd. 367 F.2d 55, 58 ( lOth 'ir. 1966). 4cme I)(ECISIONS OF NATIONAL LABOR RELATIONS BOARDWire Workx, Inc., 229 NLRB 333 (1977). In all of the cir-cumstances, I find that "unusual circumstances" do notexist which would justify Respondent's untimely with-drawal from group bargaining.Accordingly, I find that Respondent violated Section8(a)(5) and (1) of the Act by its untimely attempt to with-draw from the multiemployer bargaining and by, its refusalto sign, and abide by the collective-bargaining agreementnegotiated by RCA and the Unions and effective as of Au-gust 15. 1977.I further find that Respondent violated Section 8(a)(5)and (I) of the Act by unilaterally changing the wage ratesof its employees: by failing to appropriately report the totalhours worked by unit employees, and to remit to the appro-priate benefit funds contributions on behalf of unit employ-ees as prescribed in the collective-bargaining agreement ineffect at the time involved;2" and by entering into an ar-rangement directly with Williams and Cooke for paymentof wages in derogation of the provisions of the collective-bargaining agreement, and of the Union's status as exclu-sive bargaining representative."The complaint alleges that Respondent illegally dis-charged Williams and Rangel. I find that Williams andRangel quit their employment with Respondent primarilybecause Respondent repudiated the collective-bargainingagreement. Accordingly, I find that they were construc-tively discharged in violation of Section 8(a)(3) and (1) ofthe Act. Marquis Elevator Company. Inc., 217 NLRB 461(1975); Superior Sprinkler, Inc., and William Augusto d/h/aWilliam Augusto Fire Protection Service, 227 NLRB 204(1976).Finally, I find that Respondent violated Section 8(a)(1) ofthe Act by attempting to persuade Williams to abandon theUnion and remain in Respondent's employ by promisinghim better working conditions if he did so. Gulf States Can-ners, Inc., 224 NLRB 1566 (1976).CON(CI.USIONS OF LANWI. RCA, and its employer-members including Respon-dent, are employers engaged in commerce within the mean-ing of Section 2(2), (6). and (7) of the Act.2. The Unions, each is a labor organization within themeaning of Section 2(5) of the Act.3. All employees employed by the employer-members ofRCA in the job classification set forth in the collective-bargaining agreement between the Unions and RCA, effec-tive from August 15, 1974. to August 15. 1977. constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. At all times material herein the Union, within its terri-torial jurisdiction, has been, and is now, the exclusive repre-25N.L.R.B. v. Joseph T Strong d/b/a Strong Roofing and Insulating Co.,393 U.S. 357 (1969). Goodsell d Vocke, Inc., 223 NLRB 60 (1976).6 Bueter Bakery Corporation and Albert Kelly, Receiver in Bankruptcy, 223NLRB 888 (1976). Everbrite Electric Signs, Inc., 222 NLRB 679, 684 (1976).21 Both Rangel and Williams state that another reason they quit was thepayroll checks written on insufficient funds. In view of the fact that Williamshad continued in Respondent's employ for more than a year and Rangel forseveral months in spite of such checks, I find that their quitting was precipi-tated by the repudiation of the contract.sentative of all employees in the aforesaid appropriate unitfor the purpose of collective bargaining within the meaningof' Section 9(a) of the Act.5. By repudiating the agreement that RCA negotiatedwith the Unions effective from August 15, 1977. to August15, 1980, in said multiemployer bargaining unit; by un-timely withdrawal from said unit: by unilaterally changingthe wage rate and discontinuing the payments to the var-ious benefit funds and the reporting of total hours workedby its employees as required by the collective bargainingagreement described above, and the preceding agreement;and by making direct arrangements with employees fbrpayment of wages in derogation of the provisions of thecollective-bargaining agreement and the Union's status asexclusive bargaining representative, Respondent has vio-lated Section 8(a)(5) and (1) of the Act.6. By constructively discharging employees Willie Wil-liams and Simon Rangel. Respondent has violated Section8(a)(3) and (I) of the Act.7. By attempting to persuade employees to abandon theUnion and remain in Respondent's employ by promisingthem better working conditions if they did so. Respondenthas violated Section 8(a)( 1) of the Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THlE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(l). (3),and (5) of the Act. I shall recommend that Respondent beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.I have found that Respondent has violated Section8(a)(1) and (5) of the Act, inter alia, by its untimely with-drawal from the multiemployer bargaining unit, and by re-pudiating the collective-bargaining agreement effectivefrom August 15. 1977, to August 15, 1980. between RCAand the Unions. I shall therefore recommend that Respon-dent recognize and bargain with the Union. within its terri-torial jurisdiction as the exclusive bargaining representativeof its employees in the multiemployer bargaining unitfound appropriate herein, that. upon request by the Union.it sign said agreement and comply with the terms and con-ditions thereof, both retroactively and for the balance of itsterm, including making payments to the Union Roofers de-pository for the health and welfare fund and the variousother benefit funds as prescribed in said collective-bargain-ing agreement; make whole the employees in the appropri-ate unit for any loss of wages or other benefits they mayhave suffered as a result of Respondent's unlawful refusal tobargain: and make the payments to the various benefitfunds as prescribed in the 1974 77 agreement which Re-spondent did not make as a result of its wage agreementwith Williams and Cooke.I have also found that Respondent constructively dis-charged Simon Rangel and Willie Williams in violation ofSection 8(a)(1) and (3) of the Act. It is therefore recom-mended that Respondent offer each of them immediate andfull reinstatement to his former job or, if that job no longer508 WEiSTIRN PACIFIC ROOFIN(; (ORPORA'IONexists, to a subhstantiall equisalent position without preju-dice to his seniority or other rights and privileges. and makeeach ot them whole for any loss of pay suffered b reason ofthe discrimination against him. All backpay is to he conm-puted with interest thereon in the manner prescribed in1 .H1 looltorlh (Compatlv, 90 NL R B 289 (1950). and fIlor-ida St'el (orporation. 231 NLRB 651 (1977). Uipon the basis of the foregoing indings of fact and con-clusions otf law. and upon the entire record and pursuant toSection 10(c) of the Act. I herebh issue the following recoim-mended:OR[)ER>RThe Respondent. Western Pacific Roofing Corporation.Bell. California. its officers. agents, successors, and assigns.shall:1. Cease and desist from:(a) Refusing to bargain collectivel with the inion asthe exclusive representative, in its territorial jurisdiction ofRespondent's employees in the fitllowing appropriate unit:All employees emplosed b the emploer-leimbers otthe RCA in the job classification set forth in the collec-tive bargaining agreement between the inions andRCA, effective from August 15, 1974 to August 15I1977.(b) Withdrawing from said multiemployer hargainingunit except upon adequate written notice given prior to thedate set bhy the contract for modification, or to the agreed-upon date to begin the multiemploer negotiations: or ex-cept at such other time it may lawfully withdraw.(c) Refusing to sign, and acknowledge that it is bound bythe terms of the collective-bargaining agreement betweenthe Unions and RCA effective August 15 1977.(d) Unilaterally changing the wage rate and discontinu-ing making payments to the various henefit funds and thereporting of total hours worked bh its emploees s re-quired bh said collective-bargaining agreements.(e) Dealing directl and individuall ' with unit emplo!-ees in derogation of the Union's status as exclusive collec-live-bargaining representative.(f) Unlawftull discharging its employees.(g) Attempting to persuade its employees to abando n the2 See, generally. Isr Plumbing & Helilng (o. 138 NlRB 716 I1962129 In the event no exceptions are filed as presided h Sec 1112.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, e adopted bh the Hoard and beconme itsfindings. conclusions, and Order. .iand ll objeciions thereto shall he deemedwaived for all purposes.U!nion and remain in Respondent's emplo by promisingemployees better working conditions it' the' did so.(h) In a other manner interferinig with. restrailing , orcoercing its employees in the exercise ot' their rights guaran-teed in Section 7 of the Act.2. lake the folloing atirmati e action designed to ef-tiectuate the policies of the Act.(a) i orthwith sign. and acknowledge that It is bund hbthe terms of', the collecti e-harga;ining aIgreement het eenthe U nions an d RK(A ettfctive August Is. 1977 and cor-pl with the terms and conditions thereof. both retroac-tiel! and for the balance tof its term. aind l;ake stch paisi-ments to the union roofters lepositoiry or the ariousbenefit funds as prescribed in said .igreemenl. and the pre-ceding agreement as set forth in the remed! section herein.(bf Make its employees whole for an! loss of , ages aindbenefit the: ma's have suttered as a result of its failur tocompy with the terms and conditions of the ahbo e-de-scribed agreement in the manner set forth ill the sectionherein entitled "The Remled."(c) Offer Willie Williams and Simon Ranuel immlediateand full reinstatement to their tformer positions or i thosepositions no longer exist. to substantiall equi alelt posi-tions. without prejudice to their seniorit or other rightsand privileges.(d) Make Willie Williams and Simon Rangel , hole toranll loss of pay they man hav e suftterd bh reason of thediscrimination against them in the manner set orth in thesection herein entitled "1 he Rented."(e) Preser, e and. upon reasonable request. niake a ail-able to the Board and its agents, for exanlinattion aind cop!-ing, all payroll records. and reports alnd all ther recordsrequired to ascertain the amounts. it an, of' il h; ackpadue under the terms of this recommended ()rder.(t) Post at its place of business in Bell. ('aliiornia. copiesof the att;lched notice marked "'Appendi."''' (Copies of saidnotice. on forms provided hN the Regional Director tr Re-gion 21. after being dul; signed by its authorized represent-ative. shall be posted b Respondent inmmediately upon re-ceipt thereof.i and be maintained hb it for 60 cnsecuti edays thereafter. in conspicuous places. including all placeswhere notices to employ ees are customarily posted. Reason-able steps shall be taken b Respondent to insure that saidnotices are nt altered. defaced or covered bv any othermaterial.(g) Notif the Regional Director f;Or Region 21, in writ-ing. within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.'n In the eent that this Order is enforced b ; a Judgment of a niledStates Court of Appeals. the words n the notlce reading "Posted hb Order ofthe National Labor Relations Board" shall read "Posted P'llrsuant to a Judg-ment of the I nited States Court of Appeals i-nhfrcing an Order of the Na-tional Labor Rela;ions Board S(9